DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because of claiming non-statutory subject matter.
The method claims 1 and 19 comprises a number of steps without claiming any physical device involvement.  Despite of having terms like “artificial intelligence algorithm”, said number of steps in said method claims may well be interpreted as a series of organized human activities and mental processes.  In claim 18, claiming “A computer implemented program” would indeed be considered as a non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 7-12, 14-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laosai et al. (“Deep-Learning-Based Acute Leukemia Classification Using Imaging Flow Cytometry and Morphology”).
To claim 1, Laosai teach a cell analysis method for analyzing cells using an artificial intelligence algorithm (abstract, analyze blood cells by using a deep learning wherein the deep learning is regarded as an AI algorithm), the method comprising: 
flowing a sample containing cells into a flow path (page 427, I. Introduction, Fig. 1, use imaging flow cytometry, wherein the flow cytometry requires that a sample is flowing in a flow path); 
generating analysis target images by capturing images of the cells passing through the flow path (page 427, Fig. 1, target images from cells that are passing through the flow path are acquired, wherein the images are further used for analysis); 
generating analysis data from the generated analysis target images (page 428, IV. Pre-Processing: Color-Correlation, the preprocessing steps are regarded as generating analysis data from the generated analysis target images);
inputting the generated analysis data into an artificial intelligence algorithm (page 429, V. Convolutional Neural Networks; page 430, VIII. Conclusion, Figs. 2-3, the preprocessed data is put into the neural network wherein the preprocessed data is regarded as the analysis data and the neural network/AI algorithm); and 
generating data indicating properties of cells included in the analysis target images by the artificial intelligence algorithm (pages 429-430, Figs. 2-3, the neural network is used to generate data that is indicating if leukemia is present or not).

To claim 18, Laosai teach a computer implemented program for analyzing cells, for executing, on a computer, processing comprising: inputting analysis data generated from analysis target images obtained by imaging cells passing through a flow path into the artificial intelligence algorithm; and generating data indicating properties of cells included in the analysis target image by the artificial intelligence algorithm (as explained in response to claim 1 above).

To claim 19, Laosai teach a trained artificial intelligence algorithm generation method for analyzing cells, comprising: inputting training data generated from a training image which has been generated by imaging a cell passing through a flow path when flowing a sample containing cells in the flow path, and a label showing a property of the cell contained in the training image into an artificial intelligence algorithm to train the artificial intelligence algorithm (as explained in response to claim 1 above).



To claim 3, Laosai teach claim 1.
Laosai teach wherein the cells have a target site labeled (pages 428-429, IV. Pre-Processing: Color-Correlation, fluorescent imaging is used which uses stains that are regarded as labels of the target site).

To claim 4, Laosai teach claim 3.
Laosai teach wherein the target site is present in at least one selected from a nucleus, a cytoplasm, and a cell surface (pages 428-429, IV. Pre-Processing: Color-Correlation, nucleus is analyzed that implies that the nucleus is stained).

To claim 7, Laosai teach claim 1.
Laosai teach wherein the analysis target images include a plurality of images obtained by capturing one cell a plurality of times, and the analysis data is generated from each image, respectively (pages 427-428, II. Imaging Flow Cyrometry As Previous Work; pages 428-429, Pre-Processing: Color-Correlation, the image of the cell is obtained by bright field imaging, dark field imaging and fluorescent imaging which is regarded as capturing one cell a plurality of times and the analysis data is generated from both imaging results.  The different imaging acquisitions have the same field of view, as shown in Fig. 1.  The system is using fluorescent imaging which comprises a plurality of fluorescent channels and hence a first and second fluorescent label are present in the nucleus).

To claim 8, Laosai teach claim 7.
Laosai teach wherein the plurality of images are images in which different wavelength regions of light having the same field of view are captured (as explained in response to claim 7 above).

To claim 9, Laosai teach claim 8.
Laosai teach wherein the plurality of images include a first fluorescence image which captured a first fluorescence label present in a nucleus, and a second fluorescence image which captured a second fluorescence label present in the nucleus (as explained in response to claim 7 above).

To claim 10, Laosai teach claim 8.
Laosai teach wherein the plurality of images include a bright field image of the cell and a fluorescence image of a fluorescent label of the cell (as explained in response to claim 7 above).

To claim 11, Laosai teach claim 1.
Laosai teach wherein generating the analysis target images includes a trimming process of extracting a cell region from an image obtained by capturing an image of a cell (pages 428-429, IV. Pre-Processing: Color-Correlation, segmenting region of interest that is the nucleus wherein said segmentation is regarded as trimming process of extracting a cell region).

To claim 12, Laosai teach claim 1.
Laosai teach wherein the artificial intelligence algorithm is a deep learning algorithm having a neural network structure (page 429, V. Convolutional Neural Networks, using neural network that is regarded as deep learning algorithm).

To claim 14, Laosai teach claim 1.
Laosai teach wherein the analysis data includes data indicating a feature amount in the analysis target image (pages 428-429, IV. Pre-Processing: Color-Correlation, Fig. 3, performing feature extraction that is regarded that the analysis data includes data which is indicating a feature amount, amount of extracted features as shown).

To claim 15, Laosai teach claim 14.
Laosai teach wherein the feature amount includes an area of the cell in the analysis target image (pages 428-429, IV. Pre-Processing: Color-Correlation, an ROI is determined and segmented wherein the ROI is regarded as the feature amount that includes an area of the cell).

To claim 16, Laosai teach a cell analysis device for analyzing cells using an artificial intelligence algorithm, the cell analysis device comprising: a control unit configured to input analysis data generated from each of analysis target images obtained by imaging cells passing through a flow path into the artificial intelligence algorithm; and generate data indicating properties of cells included in the analysis target image by the artificial intelligence algorithm (as explained in response to claim 1 above).

To claim 17, Laosai teach a cell analysis system comprising: a flow cell through which a sample containing cells flows; a light source for irradiating light on the sample flowing through the flow cell; an imaging unit for imaging cells in the sample irradiated with the light; and a control unit; wherein the control unit is configured to: generate an analysis target images of the cells flowing through the flow path imaged by the imaging unit: generate analysis data from the analysis target images; input the generated analysis data into an artificial intelligence algorithm; and generate data indicating properties of cells included in the analysis target images by the artificial intelligence algorithm (as explained in response to claim 1 above).

To claim 20, Laosai teach claim 19.
Laosai teach wherein the training image includes a plurality of images of one cell, the plurality of the images include images obtained by capturing different wavelength regions of light in the same field of view, and the training data are generated from each image (as explained in response to claim 8 above).

To claim 21, Laosai teach claim 20.
Laosai teach wherein the plurality of images comprise a first fluorescent image of a first fluorescent label present in a nucleus, and a second fluorescent image of a second fluorescent label present in the nucleus (as explained in response to claim 9 above).

To claim 22, Laosai teach claim 20.
Laosai teach wherein the plurality of images comprise a bright field image of the cell and a fluorescent image of a fluorescent label of the cell (as explained in response to claim 10 above).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laosai et al. (“Deep-Learning-Based Acute Leukemia Classification Using Imaging Flow Cytometry and Morphology”) in view of Akasaka (US2019/0162666).
To claim 2, Laosai teach claim 1.
But, Laosai do not expressly disclose wherein the data indicating the properties of the cells are data indicating whether the cells have a chromosomal abnormality or data indicating whether the cells are peripheral circulating tumor cells.
	Akasaka teach a cell analysis system, wherein the data indicating the properties of the cells are data indicating whether the cells have a chromosomal abnormality (abstract, paragraphs 0004-0050), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the method of Laosai, in order to perform analysis by design preference.


Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laosai et al. (“Deep-Learning-Based Acute Leukemia Classification Using Imaging Flow Cytometry and Morphology”) in view of Straus (US2022/0033889).
To claim 5, Laosai teach claim 3.
But, Laosai do not expressly disclose wherein the target site is labeled by an in situ hybridization method, an immunostaining method, or an intracellular organelle staining method.
	Straus teach a cell analysis system, wherein the target site is labeled by an in situ hybridization method (paragraph 0179), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the method of Laosai, in order to perform staining by design preference.

To claim 6, Laosai teach claim 3.
But, Laosai do not expressly disclose wherein the label is a label with a fluorescent dye label.
	Straus teach a cell analysis system, wherein the label is a label with a fluorescent dye label (paragraphs 0166, 0199), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the method of Laosai, in order to perform staining by design preference.



Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laosai et al. (“Deep-Learning-Based Acute Leukemia Classification Using Imaging Flow Cytometry and Morphology”) in view of Masubuchi et al. (US2018/0017568).
To claim 13, Laosai teach claim 12.
But, Laosai do not expressly disclose wherein the analysis data includes data indicating brightness of each pixel of the analysis target image.
	Masubuchi teach a cell analysis system, wherein pixel information including brightness and color of each pixel of the analysis target image are identified (paragraphs 0126, 0145-0148), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the method of Laosai, in order to quantify analysis.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        December 1, 2022